Per Curiam :
It may be conceded that the release of a portion of the land charged with a ground rent may, under some circumstances, operate as a discharge of the rent pro tanto. Here, however, the release -and discharge of a portion of the land out of which the rent issued, from the payment thereof, was under an express agreement between the owner of the ground rent and the owner of the land, that the covenants of the ground rent should remain in full force against the remainder of the lot, and that the remaining part of the lot should be chargeable with the whole rent specified in the deed reserving the same. The plaintiff in error did not then own the land. He afterwards purchased the portion of the land not released, at sheriff’s sale, when the writ on which it was sold and the sheriff’s advertisement stated the sale to be subject, to the ground rent. If he had any right to the proceeds, he should have asserted it on the distribution of that fund.
Judgment affirmed.